ICJ_097_NuclearTests-ExaminationSituation_NZL_FRA_1995-09-22_ORD_01_NA_01_FR.txt. 309

DÉCLARATION DE M. SCHWEBEL, VICE-PRÉSIDENT
[Traduction]

Bien que je souscrive à la décision prise par la Cour quant au fond des
demandes de la Nouvelle-Zélande, je fais des réserves sur certaines des
procédures qui ont été suivies.

A mon avis, il était d'emblée évident que la Nouvelle-Zélande était
fondée à agir en vertu de l'autorisation expresse que la Cour avait énoncée
au paragraphe 63 de son arrêt du 20 décembre 1974 en l’affaire des Essais
nucléaires (Nouvelle-Zélande c. France). En conséquence, il était erroné
de prétendre qu’il n’y avait pas d’affaire, que la Nouvelle-Zélande pouvait
seulement demander l'interprétation ou la revision de l’arrêt ou introduire
une nouvelle instance, qu’il n’y avait pas lieu de désigner des agents ou un
juge ad hoc, que le Président n’avait pas le droit d'exercer le pouvoir que
le Règlement lui confère d’inviter les Parties à agir de manière que toute
ordonnance de la Cour sur la demande en indication de mesures conser-
vatoires puisse avoir les effets voulus, et que la Cour ne pouvait tenir
d’audiences. La démarche de la Nouvelle-Zélande était singulière, s’inscri-
vant dans le cadre d’une disposition singulière de l’arrêt rendu par la Cour
le 20 décembre 1974. Mais à mon sens, la réaction de la France équivalait
à une exception à la recevabilité des demandes présentées par la Nouvelle-
Zélande et elle aurait dû être traitée comme telle.

En fin de compte, et pour l’essentiel, la Cour a effectivement assimilé
les objections opposées par la France aux demandes de la Nouvelle-
Zélande à une exception d’irrecevabilité, en ce qu’elle a fait siéger le juge
ad hoc désigné par la Nouvelle-Zélande et tenu des audiences au cours
desquelles les Parties ont fait valoir leurs moyens sur la question liminaire
que la Cour leur avait posée. Quelles qu’aient été les réserves exprimées,
il est clair que, lorsque quinze juges revêtus de leur robe se sont rassem-
blés dans la grande salle de justice du Palais de la Paix et que sir Geoffrey
Palmer, juge ad hoc, a fait sa déclaration solennelle, les membres de la
Cour n’étaient pas, à la manière de Pirandello, à la recherche d’un pré-
toire ou d’une affaire, mais qu’ils tenaient audience sur une phase d’une
affaire.

(Signé) Stephen SCHWEBEL.

25
